In an action to recover damages, inter alia, for libel, false arrest and malicious prosecution, the parties cross-appeal from an order of the Supreme Court, Nassau County, dated January 23, 1980, which denied the defendants’ motion to dismiss the complaint, and the plaintiffs’ cross motion to compel acceptance of the complaint. Order modified, on the law, by deleting therefrom the provision denying the defendants’ motion and substituting therefor a provision granting the motion and dismissing the complaint. As so modified, order affirmed, with $50 costs and disbursements to the defendants. Special Term properly concluded that no acceptable excuse was offered with respect to the delay in complying with the demand for the complaint. Accordingly, the action should have been dismissed (see ' Simons v Sanford Plaza, 44 AD2d 710; Hanley v Callanan Inds., 60 AD2d 706). Mangano, J.P., Cohalan, O’Connor and Weinstein, JJ., concur.